Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-28 and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 22 and 39 recites “wherein the weight ratio of tungsten carbide particles to cobalt particles is between about 8:2 and about 9.5:0.5, and wherein the ink composition has a viscosity between about 10 cP to about 30 cP.”
Claim 35 recites “wherein the cobalt particles include at least one of cobalt or organo cobalt compound, wherein the ink composition has a viscosity between about 10 cP to about 30 cP.”
The remaining claims depend from an above claim.

The closest prior art of record is Hull et al. (US 2002/0195747 A1) and Watanabe et al. (US 2016/0121432 A1) and Napadensky (US 2005/0192372 A1).
Hull teaches a build material that exhibits liquid-like properties to be used for additive manufacturing, see [0037]. However, Hull teaches a viscosity under 10,000 centipoise at ambient conditions, see [0037]. Therefore, it would not be obvious to one of ordinary skill in the art to modify the viscosity of Hull to be 10 cP to about 30 cP as claimed. 
Watanabe teaches a viscosity of 1 to 100 Pa*s [0072], which is 1,000 to 100,000 cP. 
Napadensky teaches viscosity values in the claimed range [0025] but does not teach tungsten carbide and cobalt particles in the same composition as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744